                IN THE UNITED STATES DISTRICT COURT
             FOR THE EASTERN DISTRICT OF PENNSYLVANIA


COOK TECHNOLOGIES, INC.       :
EMPLOYEE STOCK OWNERSHIP PLAN,:
COOK TECHNOLOGIES, INC., as   : CIVIL ACTION
the Plans Administrator,     :
COOK TECHNOLOGIES, INC.,      :
EMPLOYEE STOCK OWNERSHIP      :
PLAN TRUST, MICHAEL FINNEGAN : NO. 15-CV-1028
as a plan participant         :
                              :
          Plaintiffs          :
                              :
          vs.                 :
                              :
THOMAS A. PANZARELLA          :
                              :
          Defendant           :
________________________________________________________________
THOMAS A. PANZARELLA, SR.     :
                              :
          Plaintiff           : CIVIL ACTION
                              :
                              :
          vs.                 :
                              : NO. 15-CV-3568
COOK TECHNOLOGIES, INC.,      :
et. al.                       :
                              :
          Defendants          :


                       MEMORANDUM AND ORDER


JOYNER, J.                                    May       , 2019


     This matter once again appears on this Court’s docket

presently for disposition of Thomas A. Panzarella, Sr.’s Motion

for Attorney’s Fees and Costs.   As we explain below, the Motion

shall be granted in part and attorney’s fees and costs awarded

                                 1
though not in the amount sought by Movant.

                               Case History

      The instant motion is the latest filing in these four-year

old ERISA actions which were tried non-jury before this judge

over an eight-day period in April and May, 2018.            On December

17, 2018, we issued an 81-page Memorandum Opinion followed by a

3-page Order entering a partial judgment in favor of Cook

Technologies, et. al. 1 directing the rescission or reversal of

what we determined to have been a prohibited transaction under

ERISA Section 406 2 such that Mr. Panzarella was ordered to return

the sum of $312,240 to the Cook ESOP and the Cook parties were

directed to return to Mr. Panzarella 3,000 shares of Cook

Technologies’ stock. Judgment was entered in favor of Thomas

Panzarella on all of the other claims which the Cook Parties had

advanced against him: for usurpation of corporate opportunity,

civil RICO, breach of fiduciary duty, for appointment of an

independent fiduciary and for breach of fiduciary duty/self-

dealing/unjust enrichment.       Judgment was entered in favor of


1 Plaintiffs in Case No. 15-CV-1028 consisted of the Cook Technologies, Inc.

Employee Stock Ownership Plan (“Cook ESOP”), Cook Technologies, Inc., as the
Plan’s Administrator, Cook Technologies, Inc. Employee Stock Ownership Plan
Trust (“Cook ESOT”), and Michael Finnegan as a plan participant/trustee. The
same parties are defendants in the counter-suit at Case No. 15-3568 along
with Robert Ziegler and Gordon Kulp. All of these parties were referenced in
the December 17, 2018 Decision as the “Cook Parties,” and they shall likewise
be referenced in that fashion in this Memorandum Opinion for the sake of
simplicity and consistency.

2  ERISA is the acronym for the Employee Retirement Income Security Act, 29
U.S.C. §1001, et. seq. Section 406 is found at 29 U.S.C. §1106.

                                      2
Thomas Panzarella and against the Cook Parties on Panzarella’s

claims for improper withholding of pension benefits under ERISA,

breach of a loan agreement, breach of a salary

continuation/employment agreement, and for violation of the

Pennsylvania Wage Payment and Collection Law, 43 P.S. §260.1,

et. seq.      The Cook parties were ordered to pay the following to

Mr. Panzarella: $208,160 plus accrued interest from July 26,

2012 on the note, $77,942.11 in satisfaction of their

obligations under the Salary Continuation Agreement and the Wage

Payment and Collection Law and any and all monies due and owing

to him from both the cash investment and company stock portions

of Panzarella’s retirement accounts. 3          Previously, we had denied

the Cook parties’ motion seeking the recoupment of its

attorney’s fees and costs in the amount of $483,485 pursuant to

Fed. R. Civ. P. 54(d)(2) and Section 502(g)(1) of ERISA, 29

U.S.C. §1132(g)(1). 4       In adjudicating Cook’s motion, we



3   And as we reiterated in a footnote to our Order dated February 21, 2019
denying the Cook Parties’ Rule 60(a) Motion to Correct Clerical Mistakes,
Oversights, and/or Omissions in the Final Judgment of December 18, 2018,
some $250,546.75 (representing the cash portion of his retirement account)
and five annual installment payments of approximately $30,457 (representing
the value of the stock portion of his retirement account) had also been
wrongfully withheld from Panzarella.

4   Section 502(g)(1) of ERISA, 29 U.S.C. §1132(g)(1) provides:

        In any action under this title (other than an action described in
        paragraph 2) by a participant, beneficiary, or fiduciary, the court in
        its discretion may allow a reasonable attorney’s fee and costs of
        action to either party.



                                        3
determined that, after weighing the various factors first

articulated in Ursic v. Bethlehem Mines, 719 F.2d 670 (3d Cir.

1983), an award of fees and costs in favor of Cook and against

Panzarella was not warranted.    Similarly, via Order dated

February 28, 2019 we granted in part and denied in part Thomas

Panzarella’s motion for attorney’s fees and costs and directed

Panzarella to submit a detailed statement outlining the

attorney’s fees, costs and any other expenses which he had

incurred in prosecuting his claims for recovery of the $208,160

loan which he made to Cook Technologies and for Cook’s

violations of the Pennsylvania Wage Payment and Collection Law.

Mr. Panzarella has since provided copies of his attorney’s bills

and a bill of costs which we now consider.

                             Discussion

     It is of course a hallmark principle of the American legal

system that each party to a lawsuit typically bears its own

litigation expenses, including attorney’s fees, regardless of

whether it wins or loses.    Fox v. Vice, 563 U.S. 826, 832, 131

S. Ct. 2205, 2213, 180 L. Ed.2d 45, 53 (2011).    “Indeed, this

principle is so firmly entrenched that it is known as the

‘American Rule.’”   Id.   But Congress has authorized courts to

deviate from this background rule by shifting fees from one

party to another in certain types of cases such as where there

is express authorization in a statute, court rule, or contract.

                                  4
Id.; Mignone v. Commissioner of Social Security, Civ. A. No. 13-

6054, 2017 U.S. Dist. LEXIS 213610, 2018 WL 259949, *3 (D. N.J.

Dec. 29, 2017).

      In this case, we previously concluded that Thomas

Panzarella is indeed entitled to an award of counsel fees and

costs under the terms and conditions of the note securing his

loan to Cook Technologies and pursuant to the Pennsylvania Wage

Payment and Collection Law, 43 P.S. §260.9a(f) (“WPCL”) 5.            The

Parties’ Note provides as follows in relevant part:

      The Company agrees to pay all costs, charges and expenses
      incurred by the Lender (including, without limitation,
      costs of collection, court costs, and reasonable attorneys’
      fees and disbursements) in connection with the enforcement
      of the Lender’s rights under this Note (all such costs,
      charges and expenses being referred to as (“Costs”). …

Accordingly, finding a sufficient basis upon which to set aside

the “American Rule,”      we must now determine what an appropriate

award of attorneys’ fees and costs might be.


5 Noting that this Court had declined to award the 25% liquidated damages

statutory penalty under the WPCL inasmuch as there was a sufficient showing
of a good faith defense, Panzarella asserts that an award of attorney’s fees
is nevertheless properly awarded under Section 260.9a(f). That provision
does indeed contain mandatory language in that it reads:

      (f) The court in any action brought under this section shall, in
      addition to any judgment awarded to the plaintiff or plaintiffs, allow
      costs for reasonable attorneys’ fees of any nature to be paid by the
      defendant.

The Pennsylvania Supreme Court has construed this verbiage as requiring that
an award of attorneys’ fees be made to a prevailing party in an action
brought under the WPCL regardless of the degree of success. Oberneder v.
Link Computer Corp., 548 Pa. 201, 206, 696 A.2d 148, 151 (1997); Bandy v. LG
Industries, Inc., Civ. A. No. 02-7359, 2003 U.S. Dist. LEXIS 15635, 2003 WL
22100876 (E.D. Pa. July 28, 2003).


                                      5
     The usual “starting point for determining the amount of a

reasonable fee is the lodestar, which courts determine by

calculating the ‘number of hours reasonably expended on the

litigation multiplied by a reasonable hourly rate.’”    McKenna v.

City of Philadelphia, 582 F.3d 447, 455 (3d Cir. 2009)(quoting

Hensley v. Eckerhart, 461 U.S. 424, 433, 103 S. Ct. 1933, 1939,

76 L. Ed.2d 40 (1983)); Ford v. County of Hudson, Civ. A. No.

07-5002, 2017 U.S. Dist. LEXIS 33549 at *6 (D.N.J. March 8,

2017).   “The party seeking an award of fees should submit

evidence supporting the hours worked and rates claimed; [w]here

the documentation of hours is inadequate, the district court may

reduce the award accordingly.”   Hensley supra.   “Fees are

presumed reasonable when calculated using the ‘lodestar’

method”.   Simring v. Rutgers, 634 Fed. Appx. 853, 857 (3d Cir.

2015)(citing Pennsylvania v. Delaware Valley Citizens’ Council

for Clean Air, 478 U.S. 546, 564, 106 S. Ct. 3088, 92 L. Ed.2d

439 (1986)).

     That having been said, “[w]here a plaintiff has achieved

only partial or limited success, a district court may adjust the

fee downward.”   Spencer v. Wal-Mart Stores, Inc., 469 F.3d 311,

318 (3d Cir. 2006).   Indeed, the lodestar calculation has been

described as a two-step process with the first step requiring

the court to exclude any hours that were “excessive, redundant,

or otherwise unnecessary” in determining the number of hours

                                 6
which were “reasonably expended on the litigation,” and the

second step requiring the court to determine the “reasonable

hourly rate of compensation” that “accords with the prevailing

rate in the relevant community.”       Rodriguez v. Spartan Concrete

Products, LLC, Civ. A. No. 12-29, 2019 U.S. Dist. LEXIS 48440 at

* 5 (D.V.I. March 22, 2019)(citing Blum v. Stenson, 465 U.S.

886, 895, 104 S. Ct. 1541, 79 L. Ed.2d 891 (1984) and Rode v.

Dellarciprete, 892 F.2d 1177, 1183 (3d Cir. 1990)).      In this

manner, “‘the District Court has a positive and affirmative

function in the fee fixing process, not merely a passive role’

and ‘should reduce the hours claimed by the number of hours

spent litigating claims on which the party did not succeed, that

were distinct from the claims on which the party did succeed,

and for which the fee petition inadequately documents the hours

claimed.’” Clemens v. New York Central Mutual Fire Insurance

Co., 903 F.3d 396, 400 (3d Cir. 2018); McKenna, supra,(quoting

Loughner v. University of Pittsburgh, 260 F.3d 173, 178 (3d Cir.

2001)).

     Additionally, in exercising their discretion, courts

deciding cases under Pennsylvania law are guided by Pennsylvania

Rule of Civil Procedure 1717 which dictates that the following

factors, “among other things” are properly considered in fixing

an award of counsel fees:

     (1)   the time and effort reasonably expended by the

                                   7
           attorney in the litigation;

     (2)   the quality of the services rendered;

     (3)   the results achieved and benefits conferred upon the
           class or upon the public;

     (4)   the magnitude, complexity and uniqueness of the
           litigation; and

     (5)   whether the receipt of a fee was contingent on
           success.

Clemens, 903 F.3d at 399; Polselli v. Nationwide Mutual Fire

Insurance Co., 126 F.3d 524, 532 (3d Cir. 1997); Pa. R. C. P.

1717.

     Here, Thomas Panzarella’s attorneys, James Golden and Nancy

Goldstein and the law firm of Hamburg & Golden are asking for an

award of attorneys’ fees and costs totaling $412,835 on their

client’s behalf.   In support of this request, they have attached

an array of materials, including copies of the itemized billing

and costs statements dating back to 2013, Mr. Golden’s own

attorney declaration attesting to how and when the bills were

prepared and sent to Mr. Panzarella, copies of each attorney’s

biography and/or curriculum vitae reflecting their educational

backgrounds and experience, and summaries of the fees and

expenses by category.

     From these submissions, it appears that the Hamburg &

Golden law firm charged Thomas Panzarella the following hourly

rates for the services of James P. Golden, who was lead counsel


                                 8
in this matter: $405 from April – August, 2015; $420 from

September 2016 – August, 2017; $450 between September, 2017 –

August, 2018; and $465 from August, 2018 through the present.

(Exhibit 1, Table 1).   For the services of its associate

attorney Jane C. Silver, Hamburg & Golden charged $295/hour from

April – August, 2015; $305 hourly between September, 2015 and

August, 2016; and $315 per hour from September, 2016 through

August, 2017.   Nancy L. Goldstein, another associate with the

firm, was billed at $310 per hour from September, 2017 – August,

2018 and $320 per hour from September, 2018 through the present.

(Exhibit 1, Table 1).   Additional bills attached as Exhibit 3

reflect that Mr. Panzarella was charged at the rate of $250/hour

by Kimberly Ashbach, Esquire for various legal services relating

to this matter from August 16, 2013 through December 12, 2013

totaling $2,175.00   and that Mr. Panzarella paid for the legal

services rendered by Arthur Bachman of the Blank Rome law firm

at the rate of $850 per hour between December, 2014 and April,

2015, at the rate of $875/hour between May, 2015 and April,

2016, and $915/hour from May, 2016 – January, 2017.   It also

appears that in January, 2017, Panzarella was charged for .9

hours of time spent by Blank Rome attorney Lynn A. Bogina at the

rate of $345/hour.   In total, Mr. Panzarella paid $30,427 to

Blank Rome over the course of this litigation. (Exhibit 1, Table

7; Exhibits 3 and 4).

                                 9
      In their response to this motion, the Cook parties do not

challenge the hourly rates charged by Thomas Panzarella’s

attorneys.    This Court in turn finds that the overall quality of

the legal services rendered to Mr. Panzarella by his attorneys

was very good and that while this was not an unusually complex

ERISA action, the nature of ERISA matters in general does

require unique and specialized expertise.          We also note that

this case was a protracted one, whereby most, if not all, of the

issues were thoroughly and at times perhaps unnecessarily

litigated.    In view of all of these factors, we find that the

rates charged to Mr. Panzarella by his counsel were reasonable

and in keeping with those prevailing in the Philadelphia-area

legal marketplace. 6

      Turning next to the number of hours expended on the

litigation and the reasonableness thereof, we would just observe

that in view of our prior order(s) denying Mr. Panzarella’s

motion for a discretionary award of counsel fees and costs under

ERISA but finding such an award to be warranted for his breach

of contract and Pennsylvania WPCL claims, it is incumbent upon

us to carefully review the billing so as to cull out the amount


6  To be sure, with the exception of Arthur Bachman of Blank Rome, it appears
that all of the rates charged by Mr. Panzarella’s attorneys fall within the
schedule set by Philadelphia Community Legal Services, which has been
approvingly cited by the Third Circuit and this District as a fair reflection
of the prevailing market rates in Philadelphia. See, e.g., United States ex
rel. Palmer v. C & D Technologies, Inc., 897 F.3d 128, 132-133 (3d Cir.
2018); Maldonado v. Houstoun, 256 F.3d 181, 188 (3d Cir. 2001);
www.clsphila.org.

                                     10
of time reasonably expended in pursuit of those claims, to the

extent possible. 7    Once done, we can then evaluate whether any of

those hours were “excessive, redundant, or otherwise

unnecessary.”

      At the outset, we first note that the Cook Parties do not

appear to be challenging any entries or costs in particular,

asserting instead that only those attorney’s fees and costs

attributable to the claims under the demand note and the WPCL

are recoverable.     Thus in exercising our discretion and having

carefully reviewed the invoices from Panzarella’s counsel, we

now find the following charges from the law firm of Hamburg &

Golden, P.C. to have been reasonably expended, attributable to

the claims at issue and recoverable by Thomas Panzarella:

      For the services of James P. Golden: 305.4 hours for a
      total amount of $134,281.50.

      For the services of Jane C. Silver: 244.1 hours for a total
      amount of $75,295.50.

      For the services of Nancy L. Goldstein: 86.6 hours for a


7 In so holding, we decline to accept Mr. Panzarella’s invitation to “apply
the Wage Payment statute literally and by its spirit, [and award] attorney’s
fees for the cost of recovering his ERISA benefits.” (See, Doc. 148 - Thomas
A. Panzarella’s Motion for Attorney’s Fees and Costs, at p. 11). As
discussed in greater detail infra, however, we do acknowledge the correctness
of his assertion that often a “plaintiff’s claims for relief will involve a
common core of facts or will be based on related legal theories” such that
“much of counsel’s time will be devoted generally to the litigation as a
whole, making it difficult to divide the hours expended on a claim-by-claim
basis.” Hensley v. Eckerhart, 461 U.S. at 435, 103 S. Ct. at 1940. We
further acknowledge that Panzarella’s success on his breach of contract and
WPCL claims did indeed require him to strenuously litigate and in numerous
respects defend, the entire litigation, and that this litigation was often
prolonged by the tactics of the Cook parties’ and their counsel and their
raising of several, meritless claims against Panzarella.

                                     11
      total amount of $26,947.00.

This assessment is the result of our having determined that some

282.5 hours from these three attorneys are properly disregarded

as being excessive, redundant, or otherwise unnecessary to this

calculation (including those which we found to have been

entirely attributable to other claims).          Insofar as the services

performed by Kimberly Ashbach appear to relate to the very early

stages of this litigation, including initial client

consultations and interviews, review of relevant documents,

attempts to amicably resolve the matter, and preparation of an

initial complaint, among others, we find those services to

likely be at least tangentially related to the monies due and

owing to Mr. Panzarella under the note and for unpaid wages and

benefits, and so shall award the full amount paid for Ms.

Ashbach’s services, which is $1,575.00. 8

      With regard to those services provided by Arthur Bachman

and the law firm of Blank Rome, given that Mr. Panzarella’s

motion clearly states that he was provided “specific ERISA

advice” 9 by Mr. Bachman, we conclude that those fees are not



8 Panzarella’s motion actually seeks the sum of $2175 for Attorney Ashbach’s
services. (See Exhibit 1 to Panzarella’s Motion for Attorney’s Fees and
Costs). In reviewing the invoices attached at Exhibit 3 to the motion,
however, it appears that Panzarella erroneously attached the invoice dated
12/12/2013 in the amount of $225.00 three times. We therefore calculate the
amount due and owing for these services to be $1,575.

9 See, Thomas A. Panzarella’s Motion for Attorney’s Fees and Costs, (Doc. No.
148 at p. 5).

                                     12
related to the claims under the note or the Wage Payment and

Collection law and are therefore not recoverable.   Accordingly,

we find that Mr. Panzarella is entitled to recover attorney’s

fees in the amount of $236,099 from the Cook parties.

     Turning next to the matter of costs, while we are able to

carve out some of the depositions and subpoenas as being

attributable to the other, unrelated (ERISA) claims than those

under the WPCL and the Note, we are unable to do so with respect

to the copying expenses and the complaint filing and PACER

document retrieval fees.   In exercising our discretion and in an

effort to find an equitable outcome to this dilemma, we look to

Mr. Panzarella’s complaint in the case in which he was the

plaintiff (No. 15-3568).   In doing so, we observe five counts –

the first two of which seek relief under ERISA and the remaining

three that raise the breach of contract and WPCL claims now at

issue.   In the absence of a more specific delineation of

recoverable costs on the part of Panzarella and more specific

objections to Panzarella’s bill on the Cook parties’ part, we

shall award 3/5 (three-fifths) of the copying, filing and PACER

retrieval costs and 3/5 of the trial transcripts and costs

incurred as a result of the following depositions to Thomas

Panzarella:   Thomas Panzarella, Sr., Nancy Henry, William Watts

and Robert Ziegler.   In so doing, we determine that as Russell



                                13
Panzarella 10, Jeffrey Nelson, James Steiker, Regina O’Keefe and

Thomas Panzarella, Jr. all testified on matters not related to

the breach of contract or WPCL claims, those expenses are not

suitable for award, nor are the costs for service of subpoenas

upon Steiker, Greenapple & Crosscut, SES Advisors, Inc., Gable

Peritz & Mishkin and Wharton Valuation Associates.

Accordingly, applying the 3/5 (.60) multiplier, we calculate the

recoverable costs in the following manner:

     Fees of the Clerk (Filing, PACER fees): $269.52

     Copying Fees:

           Copy Secure, Inc.       $496.09

           Kelly Copy Service      $841.58

           LDiscovery              $3419.63

           Reliable Copy           $573.94

           Hamburg & Golden        $1212.60

     Depositions:

             Thomas Panzarella, Sr.       $573.78

             Nancy Henry                  $465.48

             William Watts                $112.05

             Robert Ziegler               $397.80

     Trial Transcript:                    $2902.90

     TOTAL COSTS AWARDED:                 $11,265.37

10It is unknown why Russell Panzarella was deposed or what he testified to as
he did not testify at trial and was not, to the best of this Court’s
recollection, ever the subject of motion practice. For this reason, the
costs of his deposition are excluded.

                                     14
                             Conclusion

     In summary, we find that attorney’s fees and costs are

appropriately awarded to Thomas Panzarella pursuant to the terms

and conditions contained in the $208,160 Note securing the loan

which he made to Cook and in accordance with the Pennsylvania

Wage Payment and Collection Law (WPCL), 43 P.S. §260.9a(f) in

the amount of $247,364.37.

     An Order follows.




                                 15
